Citation Nr: 9901779	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for thrombophlebitis of 
the left leg with post-operative residuals of a left 
meniscectomy.

3.  Entitlement to an increased rating for residuals of a 
dislocated left patella, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from October 1966 to July 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1994 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The March 1994 decision by the RO included, among other 
things, a denial of service connection for diabetes mellitus.  
Notice of this denial was sent to the veteran on April 21, 
1994.  In March 1995, a notice of disagreement as to this 
service connection issue was filed.  Thereafter, in January 
1996, the RO issued a statement of the case (SOC).  

In order to perfect an appeal to the Board, a substantive 
appeal must be filed after issuance of the SOC.  See 
38 C.F.R. § 20.200 (1998).  A substantive appeal can be set 
forth on a VA Form 9 (Appeal to Board of Veterans Appeals) 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.202 (1998).  To be considered timely, the 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (1998).  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he is statutorily barred from 
appealing the RO decision.  Roy v. Brown, 5 Vet.App. 554, 
556 (1993).  See also YT v. Brown, 9 Vet.App. 195 (1996); 
Cuevas v. Principi, 3 Vet.App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet.App. 9 (1993).

In the veterans case, it does not appear that a timely 
substantive appeal was filed as to the denial of service 
connection for diabetes mellitus.  A January 1996 letter from 
the veteran regarding diabetes mellitus was received, but 
this letter was prepared prior to the issuance of the SOC.  
It appears that no other correspondence which might be 
construed as a substantive appeal was received within one 
year of the April 1994 notice or within 60 days of issuance 
of the January 1996 SOC.  

The United States Court of Veterans Appeals has held that, 
when the Board addresses in its decision a question that has 
not yet been addressed by the AOJ, the Board must consider 1) 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, 2) 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and 3) whether the SOC 
provided to the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (1997).  If not, the 
matter must be remanded to the AOJ to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  In 
this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present argument and/or 
evidence on this question, nor has he been provided a SOC or 
supplemental SOC (SSOC) with respect to the issue of the 
timeliness of his appeal.  Consequently, the Board will 
remand the matter to the RO to avoid the possibility of 
prejudice.  38 C.F.R. § 19.9 (1998).

A similar analysis may be made regarding the issue of service 
connection for thrombophlebitis and post-operative residuals 
of a meniscectomy.  This issue was first addressed in a June 
1998 supplemental statement of the case.  No correspondence 
was thereafter received wherein argument was made as to the 
ROs denial of service connection until October 1998.  In 
this regard, it should be pointed out that, when an issue is 
first addressed in a supplemental statement of the case, the 
claimant has only 60 days to perfect an appeal of the newly 
raised issue.  38 C.F.R. § 20.302(c) (1998).  Therefore, in 
order to afford the veteran the process that he is due 
regarding both service connection claims, see Bernard, supra, 
a remand is required.  

As for the increased rating claim, the Board notes that the 
veterans service medical records show that he sustained a 
dislocated left patella while playing football.  Thereafter, 
an orthopedic examiner diagnosed him with left knee laxity 
and possible chondromalacia of the patella.  More recently, 
at a March 1995 VA examination, the veteran reported that, in 
1972, he underwent surgery on his left knee.  He complained 
of left knee pain and sporadic left knee swelling.  The 
veteran also reported that his symptoms increased with 
activity.  On examination, there was a post-operative scar on 
the left knee and crepitus was present.  The range of motion 
of the veterans left knee was as follows: flexion of 10 to 
140 degrees and extension to 10 degrees.  However, the 
veteran experienced discomfort with movement of the left 
knee.  Additionally, the patella was freely moveable and the 
veteran also experienced discomfort upon this manipulation.  
X-rays of the left knee showed degenerative joint disease.  
The diagnoses were residuals of a left knee injury with post-
operative residuals of an arthrotomy including a scar and 
left knee strain associated with intermittent synovial 
irritation and synovitis of the left knee. 

(The Board notes that private treatment records from Mercer 
County Hospital in March 1972 show the veteran injured his 
left knee when he fell from a ladder in February 1972.  He 
underwent a medial meniscectomy.  The Board recognizes that 
service connection has been denied for residuals of the 
meniscectomy; nevertheless, for the reasons that follow 
additional evidentiary development is required regarding the 
service-connected left knee disability.)

Historically, service connection has been granted for 
residuals of a dislocated left patella, and this disability 
has for years been evaluated by the RO under Diagnostic Code 
5257 (recurrent subluxation or lateral instability of the 
knee) only.  See RO decisions entered in October 1969 and 
March 1994.  Such a rating suggests that other factors, such 
as limitation of motion or pain with use, are not to be 
considered when evaluating the veterans disability.  Johnson 
v. Brown, 9 Vet.App. 7, 11 

(1996).  However, the RO also discussed left knee 
degenerative changes and/or loss in range of motion when 
evaluating the severity of the service-connected disability.  
Moreover, the February 1995 SOC provided the veteran with the 
laws and regulations governing ratings under Diagnostic Codes 
5257, 5260, and 5261.  The Board finds that the foregoing 
actions by the RO strongly suggest that impairment other than 
subluxation or instability has been treated as part of the 
veterans service-connected disability.

Taking the foregoing into account, the Board notes that, 
given the manner of rating the veterans service-connected 
residuals of a dislocated left patella, consideration must 
now be given to the degree of functional loss caused by pain 
such as was complained of at a March 1995 VA examination.  
DeLuca v. Brown, 8 Vet.App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain); Cf. Johnson v. Brown, 9 Vet.App. 7, 11 (1996) (when 
disability is rated under Diagnostic Code 5257 only, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply).

It should be pointed out that, because the RO has indicated 
that residuals of a dislocated left patella in this case 
contemplate debility due to both subluxation or instability, 
and limitation of motion, further evidentiary development is 
yet required.  This is so not only because of the need to 
consider functional loss due to pain under the precepts of 
DeLuca, but because of the potential for assigning separate 
ratings for pain and instability.  See VAOPGCPREC 23-97 (July 
1, 1997) (separate ratings may be assigned for instability 
and loss of motion).

When examined by VA in March 1995, the veterans complaints 
of pain were noted, and clinical findings relative to his 
knee were made, but no attempt was made to quantify the 
veterans pain.  Consequently, it may be said that the 
examination reports have not been responsive to the mandate 
in DeLucanamely that the examiner express the functional 
losses experienced by the veteran in terms that can be used 
to apply the criteria of the applicable diagnostic codes.  
For 

example, while a veteran may have normal range of motion 
demonstrated in a clinical setting (such as the painful, yet 
nearly complete, range of motion noted at the March 1995 
examination), his functional loss due to pain or flare-ups 
may be comparable to a disability level contemplated by more 
severe limitation of motion.  If so, he must be rated 
accordingly.  The only way to apply this rule is for the 
examiner to provide his/her best judgment as to the level of 
disability caused by the pain or flare-ups, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be provided an 
opportunity to supplement the record on 
appeal.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veterans July 1996 
award of Social Security disability 
benefits, as well as the medical records 
relied on when the award was made.

3.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claim file, examine the 
veteran, and provide findings that take 
into account all functional impairments 
affecting the left lower extremity as 
identified in 38 C.F.R. §§ 4.40, 4.45 
(1998), including pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  The examiner should 
identify each functional debility 
legitimately experienced by the veteran.  
Functional loss due to such difficulties 
should be described in terms of 
additional range-of-motion lost beyond 
that which is clinically observed.  See 
DeLuca, supra.  Furthermore, the 

examiner should state whether the laxity 
in the left knee is severe, moderate, or 
slight.  

4.  The RO should undertake any 
additional development suggested by the 
examiners findings and opinions, or lack 
thereof.  The veteran and his 
representative should also be contacted 
and notified of the right to submit 
further evidence, argument, and/or 
comment with regard to the question of 
the timeliness of appeal of the service 
connection issues.  He should be informed 
of his right to request a hearing on the 
matter if he so desires.  Adjudicatory 
action regarding the increased rating 
claim should include consideration of the 
principles enunciated in VAOPGCPREC 23-97 
and Esteban, supra.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the case should be 
returned to the Board.  No action is required of the 
appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F.HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
